Citation Nr: 1115562	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  96-11 592	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

Entitlement to an initial separate evaluation in excess of 10 percent for instability, right knee, residual tibial plateau fracture, status post bucket handle tear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Sister


ATTORNEY FOR THE BOARD

David S. Ames, Counsel

INTRODUCTION

The Veteran served on active duty from November 1984 to December 1987.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.  The Veteran's claims file comes from the VA Regional Office in Roanoke, Virginia (RO).  

In October 2006, the Board issued a decision which denied the claim of entitlement to a separate compensable evaluation for a right knee disorder not contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2008, the Court vacated the Board's October 2006 decision and remanded the matter for further adjudication.  

In its rating decision dated in February 2011, the Appeals Management Center reduced the Veteran's rating for right knee arthritis based on limitation of motion from 20 percent to 10 percent.  This rating had been in effect from January 1991.  Accordingly, this rating has been in effect for over 20 years and is protected.  38 C.F.R. § 3.951 (2010).  The issue of the propriety of the reduction of 20 percent to 10 percent for right knee arthritis based on limitation of motion has been raised by the record and is therefore referred to RO for appropriate disposition.  


FINDING OF FACT

Instability of the Veteran's right knee is no more than slight in severity.



CONCLUSION OF LAW

The criteria for an initial separate evaluation in excess of 10 percent for instability, right knee, residual tibial plateau fracture, status post bucket handle tear, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Letters dated in April 2004, March 2006, November 2009, and March 2010 satisfied the duty to notify provisions, after which the original claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  VA examinations sufficient for adjudication purposes were provided to the Veteran in connection with her claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

The appeal of the Veteran's right knee instability claim is based on the assignment of an initial evaluation following an initial award of service connection for instability, right knee, residual tibial plateau fracture, status post bucket handle tear.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.

A December 1993 VA radiographic report stated that views of the Veteran's right knee demonstrated "very mild irregularity" of the lateral tibial plateau consistent with the Veteran's reported history of an old fracture.  There was an old screw tract through the proximal aspect of the right tibia.  No interval changes were appreciated.

A March 1995 private medical report stated that x-ray examination of the Veteran's knees showed an old, healed proximal tibial fracture.

A June 1996 VA radiographic report stated that views of the Veteran's right knee showed minimal intercondylar eminence spurring at the right knee, with slight lateral compartment narrowing.  A January 1998 VA radiographic report stated that views of the Veteran's right knee showed moderate medial compartment narrowing and intercondylar spurring and suggested previous surgery with a pin probably previously located across the proximal tibial metaphysic, associated with a tibial plateau fracture process which was healed.

A March 1999 private medical report stated that on radiographic examination of the Veteran's right knee, there was mild spurring of the lateral compartment, medial compartment, and intercondylar notch area.  There was no significant joint space narrowing of either the medial or lateral joint spaces.  There was also mild tricompartmental arthritis which was post-traumatic in nature, with normal joint spaces.

A September 2000 VA fee-based medical examination report stated that on radiographic examination of the Veteran's right knee, there were substantial changes with marked narrowing of the lateral compartment consistent with post-traumatic arthritis.

A December 2001 private medical report stated that radiographic examination of the Veteran's knees showed moderate tricompartmental degenerative joint disease but no evidence of bone-on-bone changes.  An August 2002 private surgical report stated that the Veteran's right knee medial meniscus was intact.  The operation performed was a debridement right knee arthroscopy with chondroplasty and microfracture.

An August 2005 VA joints examination report stated that radiographic examination of the Veteran's right knee showed medial and lateral joint space narrowing.  The knee was in a small amount of varus and there were osteophytes as well as joint irregularities present.  There were also degenerative changes at the patellofemoral joint with osteophytes present at the superior patellar pole and subchondral sclerosis.  The examiner stated that, overall, the radiographs were consistent with tricompartmental degenerative joint disease of the right knee.  The August 2005 radiographic report itself also stated that there was no new fracture or dislocation.

In a November 2009 VA joints examination report, the Veteran complained of right knee giving way and instability, but denied dislocation, subluxation, and locking.  She reported being unable to stand for more than a few minutes and unable to walk more than a few yards.  The Veteran always used braces and a wheelchair.  The report stated that the Veteran had multiple co-morbidities stemming from a severe motor vehicle accident in 2008, which resulted in fractures of the right foot, right wrist, left femur, and left tibia.  On physical examination, the Veteran did not have loss of a bone or part of a bone.  On radiographic examination of the Veteran's right knee, there were degenerative changes with narrowing of the femorotibial compartment, with slightly more pronouncement on the lateral aspect.  There was probable mild narrowing of the patellofemoral joint space and no evidence of fracture deformity or joint effusion.  The diagnosis was degenerative joint disease.

In an April 2010 VA joints examination report, the Veteran complained of right knee deformity, giving way, instability, stiffness, weakness, and incoordination, but without locking.  She reported being unable to stand for more than a few minutes and unable to walk more than a few yards.  The Veteran always used two crutches and a wheelchair.  On physical examination, the Veteran walked a few feet, but with a slow, antalgic gait that favored her right knee.  There was no loss of a bone or part of a bone.  The examiner stated that the Veteran was found to have bony joint enlargement, crepitus, deformity, edema, tenderness, pain at rest, instability, weakness, abnormal motion, and guarding of movement.  There were no bumps consistent with Osgood-Schlatter's disease.  There was crepitation and grinding, but no mass behind the knee, clicks, or snaps.  Anterior/posterior instability was found and characterized as "mild."  There were no patellar abnormalities.  The Veteran's meniscus was surgically absent.  The diagnosis was right knee degenerative joint disease and instability which had significant effects on the Veteran's usual occupation due to decreased mobility, lack of stamina, weakness or fatigue, decreased lower extremity strength, and pain.

In a September 2010 VA outpatient medical report, the Veteran reported that her right knee had been locking for the previous six months or longer.  On physical examination, there was no effusion or crepitation, and the ligaments were stable.

An October 2010 VA radiographic report stated that views of the Veteran's right knee showed moderately severe degenerative changes, worse since the previous comparison examination, most prominently involving the lateral compartment with a minimal degree of genu valgum present.  No joint effusion or acute fracture was seen.

The Veteran's right knee instability, has been assigned a 10 percent evaluation under the provision of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 10 percent evaluation is warranted when it is slight in degree, a 20 percent evaluation when it is moderate in degree, and a 30 percent evaluation when it is severe in degree.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The evidence of record shows that the Veteran's right knee instability is slight in severity.  The November 2009 VA joints examination report stated that the Veteran complained of right knee instability, but did not comment on instability during the physical examination and did not list instability as a symptom that impacted the Veteran's occupational activities.  The April 2010 VA joints examination report included a detailed examination of the Veteran's right knee instability on physical examination.  However, the examiner consistently characterized all instability found as "mild."  Finally, the September 2010 VA outpatient medical report stated that the Veteran's ligaments were stable.

In the March 2011 written brief, the Veteran's representative stated that a 30 percent evaluation was warranted under Diagnostic Code 5257, due to the Veteran's dependence upon a motorized scooter and her ability to "walk a few feet but with a slow antalgic gait favoring the right knee."  In this regard, the evidence of record clearly demonstrates that the Veteran has numerous musculoskeletal disabilities which limit her mobility, including service-connected left knee disabilities, which are not currently on appeal, and nonservice-connected back, ankle, and foot disabilities.  Furthermore, while the medical evidence of record clearly demonstrates that the Veteran has significant mobility issues, the April 2010 VA joints examination report specifically stated that the Veteran's instability was "mild" in severity.  

The Veteran's statements are competent evidence as that she experiences right knee instability.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, the Board assigns greater probative value to the April 2010 VA joints examination report, as it was conducted under a clinical setting in which the medical examiner was able to provide an objective opinion as to the severity of the Veteran's right knee instability, independent of her other musculoskeletal disabilities.  As such, the Board finds that the preponderance of the evidence of record shows that the Veteran's right knee instability is no more than slight.

As this issue involves an initial separate rating, the Board has considered whether "staged ratings" are warranted.  Fenderson, 12 Vet. App. at 126.  While there may have been day-to-day fluctuations in this disorder, the evidence shows no distinct period of time since the initial separate rating became effective for this disorder, during which manifestations varied to such an extent that a rating greater or less than that assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The Veteran's right knee instability picture is not so unusual or exceptional in nature as to render the instability rating for her right knee inadequate.  The Veteran's right knee instability is evaluated under to 38 C.F.R. § 4.71a, Diagnostic Code 5257, the criteria of which specifically contemplates the Veteran's level of disability and symptomatology.  As noted above, the Veteran's right knee instability is manifested by mild symptomatology.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating assigned for her right knee instability.  Ratings in excess of the currently assigned rating are provided for certain degrees of instability, but the medical evidence reflects that those degrees are not present in this case.  The criteria for the currently assigned rating for the Veteran's right knee instability more than reasonably describe her disability level and symptomatology based on instability of the right knee and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, Diagnostic Code 5257.

In reaching this decision, the Board has considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim for an initial separate rating in excess of 10 percent for right knee instability, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial separate evaluation in excess of 10 percent for instability, right knee, residual tibial plateau fracture, status post bucket handle tear, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


